     Case 1:02-cr-00002-BLW-LMB Document 126 Filed 08/31/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:02-cr-00002-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  BEVERLY VIGIL (AKA BEVERLY
  VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

  KENNETH D. ZOTTI, INC. dba
  ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court is Joyce Olson’s claim for decedent Ethel Kissner’s

remaining restitution from USA v. Vigil, et al. For the reasons that follow, the

Court will grant the request.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 126 Filed 08/31/21 Page 2 of 4




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution. See June 26, 2003 Judgment,

Dkt. 53. As of July 2019, Vigil still owed $617,474 in restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimant Joyce Olson has submitted a

request to have the unclaimed restitution payments related to decedent Ethel

Kissner released to her. In support of her request, Olson submitted a copy of




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 126 Filed 08/31/21 Page 3 of 4




Kissner’s death certificate and an order for informal probate of will and informal

appointment of personal representative from the Combined Court of Delta County,

Colorado.

                               LEGAL STANDARD
      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                    ANALYSIS

      Olson has sufficiently established that she is entitled to receive Ethel

Kissner’s unclaimed restitution. First, the death certificate provided by Olson

indicates that Kissner passed away in 2017. Second, Olson has provided an order

from the Delta County Court that shows she is the qualified and appointed personal

representative for Kissner’s estate. Under Colorado law, this means Olson may




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 126 Filed 08/31/21 Page 4 of 4




take “title to property of the estate that an absolute owner would have, in trust

however, for the benefit of the creditors and others interested in the estate.” C.R.S.

§ 15-12-711. As such, Olson has adequately shown she is entitled to receive

Kissner’s unclaimed restitution.

                                      ORDER

      IT IS ORDERED that Joyce Olson’s request for Ethel Kissner’s unclaimed

restitution payments from USA v. Vigil, et al is GRANTED. The Clerk of the

Court shall release the funds to Joyce Olson to be disposed of in accordance with

Kissner’s estate plan.



                                              DATED: August 31, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
